                     Case 19-11299-LSS                                 Doc 565                Filed 12/18/19                      Page 1 of 22


                                                           UNITED STATES BANKRUPTCY COURT
                                                            FOR THE DISTRICT OF DELAWARE

In re SportCo Holdings, Inc.                                                                                                           Case No. 19-11299 (LSS)
Debtor                                                                                                         Reporting Period: November 1 - November 22, 2019

                                                              MONTHLY OPERATING REPORT * (1)
                                                                                                                             Explanation           Affidavit/Supplement
                         Required Documents                                     Form No. Document Attached                    Attached                   Attached
Schedule of Cash Receipts and Disbursements - Ellett Brothers, LLC              MOR-1          
Schedule of Cash Receipts and Disbursements - Evans Sports, Inc.                MOR-1          
Schedule of Cash Receipts and Disbursements - Jerry's Sports Inc.               MOR-1          
  Bank Reconciliation (or copies of Debtors' bank reconciliations)              MOR-1a         
  Schedule of Professional Fees Paid                                            MOR-1b         
  Copies of bank statements
  Cash disbursements journals
Statement of Operations - Ellett Brothers, LLC                                  MOR-2                    
Statement of Operations - Evans Sports, Inc.                                    MOR-2                    
Statement of Operations - Jerry's Sports Inc.                                   MOR-2                    
Balance Sheet - SportCo Holdings, Inc                                           MOR-3                    
Balance Sheet - Ellett Brothers, LLC                                            MOR-3                    
Balance Sheet - Evans Sports, Inc.                                              MOR-3                    
Balance Sheet - Jerry's Sports Inc.                                             MOR-3                    
Status of Postpetition Taxes                                                    MOR-4                    
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                            MOR-4                    
Accounts Receivable Reconciliation and Aging                                    MOR-5                    
Debtor Questionnaire                                                            MOR-5                    

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and
belief.




                                                                                                                        December 16, 2019
Signature of Authorized Individual                                                                                      Date


Dalton Edgecomb                                                                                                         Chief Restructuring Officer
Printed Name of Authorized Individual                                                                                   Title of Authorized Individual

* This Monthly Operating Report has been prepared based on information available to the Debtor as of the ending date in the reporting period shown above, and such
information may be incomplete in certain respects. All information contained herein is unaudited and subject to future adjustments, which could be material. Nothing
contained in this Monthly Operating Report shall constitute a waiver of any of the Debtors' rights or an admission with respect to its Chapter 11 proceedings. The Debtor
reserves all rights to amend, modify or supplement this Monthly Operating Report.


1. The following debtors are non-operating and have no assets or liabilities: Bonitz Brothers, Inc., Outdoor Sports Headquarters, Inc., Quality Boxes, Inc.,
Simmons Gun Specialties, Inc.
                                        Case 19-11299-LSS                                         Doc 565                      Filed 12/18/19                         Page 2 of 22


Ellett Brothers, LLC                                                                                                                                                                                     Case No. 19-11301
Debtor                                                                                                                                                                    Reporting Period: November 1 - November 22, 2019
                                                                                                 MOR-1
                                                                              SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                                                                                            $ Amounts are Actual
                                                                                                                                                                    CURRENT PERIOD                     FILING TO DATE
                ACCOUNT NUMBERS ENDING IN                   PAYROLL       OPER - 1342      COLL - 6652        CONC - 6759          WF - 1962       OTHER           ACTUAL        PROJECTED           ACTUAL        PROJECTED

CASH - BEGINNING OF MONTH                                      250,473           33,043                (0)        2,352,905                (0)         -             2,636,421               -        24,022,834

RECEIPTS

CASH SALES                                                            -                -                -                 -                    -           -                 -                                 -

ACCOUNTS RECEIVABLE                                                   -                -                -            97,802                    -           -           97,802                         56,344,032

LOANS AND ADVANCES                                                    -                -                -                 -                    -           -                 -                                 -

OTHER (ATTACH LIST)                                              1,400                 -                -          111,175                     -           -          112,575                            112,584

TRANSFERS (FROM OTHER ACCTS)                                    14,478                 -                -          843,332                     -           -          857,810                         52,349,475

TRANSFERS (FROM DIP ACCTS)                                            -                -                -                                      -           -                 -                         2,257,897

                                                                      -                -                -                 -                    -           -                 -                                 -

  TOTAL RECEIPTS                                                15,878                 -                -         1,052,309                    -           -         1,068,187               -       111,063,988                 -

DISBURSEMENTS

PAYROLL                                                               -                -                -            37,941                    -           -           37,941                          6,730,906

UTILITIES                                                             -                -                -                 -                    -           -                 -                           195,293

SHIPPING                                                              -                -                -                 -                    -           -                 -                           892,114

INSURANCE                                                             -                -                -                 -                    -           -                 -                           832,070

EMPLOYEE EXPENSES                                                     -                -                -                 -                    -           -                 -                            74,191

OPERATING EXPENSES                                             127,376                 -                -             2,295                    -           -          129,671                          2,697,778

TRANSFER TO ELLETT PAYROLL                                            -                -                -            14,478                    -           -           14,478                          7,302,472

TRANSFER TO ELLETT OPER - 1342                                        -                -                -                 -                    -           -                 -                         1,981,457

TRANSFER TO EVANS OPER - 1350                                         -                -                -                 -                    -           -                 -                           238,891

TRANSFER TO JSC OPER - 2980                                           -                -                -                 -                    -           -                 -                              583

TRANSFER TO JSC OFF - WF 8708                                         -                -                -                 -                    -           -                 -                           117,763

TRANSFER TO JSC CONC - B of A 4257                                    -                -                -          360,000                     -           -          360,000                         26,041,464

TRANSFER TO ELLETT CONC - 6759                                 137,000           33,043                 -                 -                    -           -          170,043                         34,522,071



TRANSFER TO TRUSTEE                                                   -                -                -          500,000                     -           -          500,000                                  -

PROFESSIONAL FEES                                                     -                -                -          749,871                     -           -          749,871                          2,517,188

U.S. TRUSTEE QUARTERLY FEES                                           -                -                -                 -                    -           -                 -                           214,363

COURT COSTS                                                           -                -                -                 -                    -           -                 -                                 -

SECOND LIEN (Prospect & Summit)                                       -                -                -                 -                    -           -                 -                        22,971,010

                                                                      -                -                -                 -                    -           -                 -                                 -

  TOTAL DISBURSEMENTS                                          264,376           33,043                 -         1,664,584                    -           -         1,962,004               -       107,329,612                 -

  NET CASH FLOW                                               (248,498)         (33,043)                -          (612,275)                   -           -         (893,817)               -         3,734,376                 -

  CASH - END OF MONTH *                                 $        1,975    $           0    $           (0) $      1,740,630    $           (0) $       -       $     1,742,604   $       -       $    27,757,210   $         -



DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES

TOTAL DISBURSEMENTS (November 1, 2019 through November 22, 2019)                                                                                                                                                       1,962,004

  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                                                     (1,044,521)

  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                                                                 0

    TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                                                $     917,483

* Cash at EOM matches EOM bank balances; it doesn't tie to the General Ledger due to the reconciling items.
                                        Case 19-11299-LSS                                         Doc 565                       Filed 12/18/19                        Page 3 of 22


Evans Sports, Inc.                                                                                                                                                                                      Case No. 19-11302
Debtor                                                                                                                                                                   Reporting Period: November 1 - November 22, 2019
                                                                                                 MOR-1
                                                                              SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                                                                                             $ Amounts are Actual
                                                                                                BANK ACCOUNTS                                                        CURRENT PERIOD                    FILING TO DATE
                ACCOUNT NUMBERS ENDING IN OPER - 1350                     OFF - WF 8973         TAX      OTHER                      OTHER           OTHER           ACTUAL       PROJECTED           ACTUAL       PROJECTED

CASH - BEGINNING OF MONTH                                          282              -                -                  -               -               -                282                 -            2,070

RECEIPTS

CASH SALES                                                            -                 -                -                  -               -               -                -                                -

ACCOUNTS RECEIVABLE                                                   -                 -                -                  -               -               -                -                           45,325

LOANS AND ADVANCES                                                    -                 -                -                  -               -               -                -                                -

OTHER (ATTACH LIST)                                                   -                 -                -                  -               -               -                -                                -

TRANSFERS (FROM OTHER ACCTS)                                          -                 -                -                  -               -               -                -                          238,891

                                                                      -                 -                -                  -               -               -                -                                -

                                                                      -                 -                -                  -               -               -                -                                -

  TOTAL RECEIPTS                                                      -                 -                -                  -               -               -                -               -          284,216               -

DISBURSEMENTS

PAYROLL FUNDING                                                       -                 -                -                  -               -               -                -                                -

UTILITIES                                                             -                 -                -                  -               -               -                -                            5,700

SHIPPING                                                              -                 -                -                  -               -               -                -                          114,613

INSURANCE                                                             -                 -                -                  -               -               -                -                                -

EMPLOYEE EXPENSES                                                     -                 -                -                  -               -               -                -                                -

OPERATING EXPENSES                                                    -                 -                -                  -               -               -                -                          117,969

TRANSFER TO ELLETT CONC - 6759                                     282                  -                -                  -               -               -             282                            45,607

                                                                      -                 -                -                  -               -               -                -                                -

                                                                      -                 -                -                  -               -               -                -                                -

                                                                      -                 -                -                  -               -               -                -                                -

PROFESSIONAL FEES                                                     -                 -                -                  -               -               -                -                                -

U.S. TRUSTEE QUARTERLY FEES                                           -                 -                -                  -               -               -                -                                -

COURT COSTS                                                           -                 -                -                  -               -               -                -                                -

                                                                      -                 -                -                  -               -               -                -                                -

                                                                      -                 -                -                  -               -               -                -                                -

  TOTAL DISBURSEMENTS                                              282                  -                -                  -               -               -            282                 -          283,888               -

  NET CASH FLOW                                                   (282)                 -                -                  -               -               -            (282)               -             328                -

  CASH - END OF MONTH *                                 $            0    $         -       $        -         $        -       $       -       $       -       $            0   $      -        $        2,398   $      -



DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES

TOTAL DISBURSEMENTS (November 1, 2019 through November 22, 2019)                                                                                                                                                         282

  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                                                      (282)

  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                                                             0

    TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                                               $      -


* Cash at EOM matches EOM bank balances; it doesn't tie to the General Ledger due to the reconciling items.
                                          Case 19-11299-LSS                                             Doc 565                        Filed 12/18/19                     Page 4 of 22


Jerry's Sports Inc.                                                                                                                                                                                            Case No. 19-11303
Debtor                                                                                                                                                                         Reporting Period: November 1 - November 22, 2019
                                                                                                    MOR-1
                                                                                 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                                                                                                  $ Amounts are Actual
                                                                                                    BANK ACCOUNTS                                                     CURRENT PERIOD                          FILING TO DATE
                ACCOUNT NUMBERS ENDING IN OPER - 2980                        CONC - 4257           RES - 7948 RES - WF 8724 OFF - WF 8708            OTHER           ACTUAL             PROJECTED           ACTUAL            PROJECTED

CASH - BEGINNING OF MONTH                                        10,937          2,577,615                    0               0          -               -              2,588,552                   -         2,588,552                   -

RECEIPTS
CASH SALES                                                            -                    -                  -                -             -               -                  -                                     -

ACCOUNTS RECEIVABLE                                                   -             26,826                    -                -             -               -             26,826                             9,696,878

LOANS AND ADVANCES                                                    -                    -                  -                -             -               -                  -                                     -
OTHER (ATTACH LIST)                                                   -                    -                  -                -             -               -                  -                                     -

TRANSFERS (FROM DIP ACCTS)                                            -                    -                  -                -             -               -                  -                                 3,022

TRANSFERS (FROM OTHER ACCTS)                                          -            360,000                    -                -             -               -            360,000                             4,885,974
                                                                      -                    -                  -                -             -               -                  -                                     -

  TOTAL RECEIPTS                                                      -            386,826                    -               -              -               -           386,826                    -        14,585,875                   -

DISBURSEMENTS
PAYROLL FUNDING                                                       -                    -                  -                -             -               -                  -                                     -

UTILITIES                                                             -                    -                  -                -             -               -                  -                                     -

SHIPPING                                                              -                    -                  -                -             -               -                  -                                     -
INSURANCE                                                             -                    -                  -                -             -               -                  -                                     -

EMPLOYEE EXPENSES                                                     -                    -                  -                -             -               -                  -                                     -
OPERATING EXPENSES                                                    -               1,247                   -                -             -               -              1,247                                92,033
PAYDOWN OF DEBT (DIP ACCTS)                                           -                    -                  -                -             -               -                  -                             4,216,713

TRANSFER TO ELLETT CONC - 6759                                   10,937            662,070                    -                -             -               -            673,007                             8,327,825
                                                                      -                    -                  -                -             -               -                  -                                     -
                                                                      -                    -                  -                -             -               -                  -                                     -

PROFESSIONAL FEES                                                     -                    -                  -                -             -               -                  -                                     -
U.S. TRUSTEE QUARTERLY FEES                                           -                    -                  -                -             -               -                  -                                     -
COURT COSTS                                                           -                    -                  -                -             -               -                  -                                     -
                                                                      -                    -                  -                -             -               -                  -                                     -

                                                                      -                    -                  -                -             -               -                  -                                     -

  TOTAL DISBURSEMENTS                                            10,937            663,317                    -               -              -               -           674,254                    -        12,636,571                   -

  NET CASH FLOW                                                 (10,937)          (276,491)                   -               -              -               -          (287,428)                   -         1,949,303                   -

  CASH - END OF MONTH *                                 $            (0) $       2,301,124     $              0    $          0    $     -       $       -       $      2,301,125   $          -        $     4,537,856   $           -


DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES

TOTAL DISBURSEMENTS (November 1, 2019 through November 22, 2019)                                                                                                                                                                  674,254
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                                                                (673,007)
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                                                                          0
    TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                                                       $         1,247


* Cash at EOM matches EOM bank balances; it doesn't tie to the General Ledger due to the reconciling items.
                                                    Case 19-11299-LSS                    Doc 565           Filed 12/18/19         Page 5 of 22


In re SportCo Holdings, Inc.                                                                                                                                       Case No. 19-11299 (LSS)
Debtor                                                                                                                                    Reporting Period: November 1 - November 22, 2019

                                                                                          MOR-1a
                                                                                      BANK ACCOUNTS 1
                                                                                         $ Amounts are Actual

                                                                                                                     Account number         Period-end      Reconciling
Bank name                         Debtor Name                Case No.                  Account type                  (last four digits)    bank balance       Items          GL Balance
Regions                           Ellett Brothers, LLC       19-11301     Payroll                                  3409                          1,975.67         -657.05         1,318.62
Bank of America                   Ellett Brothers, LLC       19-11301     Operating Account - Ellett               1342                              0.00             0.00            0.00
Bank of America                   Ellett Brothers, LLC       19-11301     Collection Account - Ellett              6652                              0.00             0.00            0.00
Bank of America                   Ellett Brothers, LLC       19-11301     Concentration Account - Ellett           6759                      1,740,629.77      -44,261.95     1,696,367.82
Wells Fargo                       Ellett Brothers, LLC       19-11301     Office Checking Account - Ellett         1962                              0.00             0.00            0.00
Bank of America                   Evans Sports, Inc.         19-11302     Operating Account - Evans                1350                              0.00             0.00            0.00
Wells Fargo                       Evans Sports, Inc.         19-11302     Office Checking Account - Evans          8973                              0.00             0.00            0.00
Bank of America                   Jerry's Sports Inc.        19-11303     Operating Account - JSC                  2980                              0.00             0.00            0.00
Bank of America                   Jerry's Sports Inc.        19-11303     Concentration Account - JSC              4257                      2,301,124.16             0.00    2,301,124.16
Bank of America                   Jerry's Sports Inc.        19-11303     Restricted Account - JSC                 7948                              0.00             0.00            0.00
Wells Fargo                       Jerry's Sports Inc.        19-11303     Restricted Account - JSC                 8724                              0.00             0.00            0.00
Wells Fargo                       Jerry's Sports Inc.        19-11303     Office Checking Account - JSC            8708                              0.00             0.00            0.00
Other Reconciling Items                                                                                                                              0.00            -0.32           -0.32
TOTAL BANK BALANCE                                                                                                                           4,043,729.60       -44,919.32    3,998,810.28

1. An attestation regarding the Debtors' bank statements and bank-account reconciliations follows this schedule.
                      Case 19-11299-LSS              Doc 565        Filed 12/18/19         Page 6 of 22


In re SportCo Holdings, Inc.                                                                         Case No. 19-11299 (LSS)
Ellett Brothers, LLC                                                                                       Case No. 19-11301
Evans Sports, Inc.                                                                                         Case No. 19-11302
Jerry's Sports Inc.                                                                                        Case No. 19-11303
Debtor                                                                      Reporting Period: November 1 - November 22, 2019




                                                MOR-1a
                                 ATTESTATION REGARDING BANK ACCOUNTS

The above-captioned Debtors hereby submit this attestation regarding disbursement journals and bank-account reconciliations in
lieu of providing copies of bank statements and account reconciliations.
I attest that each of the bank accounts listed in the preceding schedule is reconciled to monthly bank statements. The Debtors'
standard practice is to ensure that each bank account is reconciled to monthly bank statements for each calendar month within 20
days after month end.




                                                                             December 16, 2019
Signature of Authorized Individual                                           Date




Dalton Edgecomb                                                              Chief Restructuring Officer
Printed Name of Authorized Individual                                        Title of Authorized Individual
                               Case 19-11299-LSS                            Doc 565                 Filed 12/18/19                    Page 7 of 22


In re SportCo Holdings, Inc.                                                                                                                                      Case No. 19-11299 (LSS)
Debtor                                                                                                                                   Reporting Period: November 1 - November 22, 2019

                                                                       MOR-1b
                                                   SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                          This schedule is to include all retained professional payments from case inception to current month.
                                                                                   $ Amounts are Actual

                                                           Amount                                            Check                 Period amount paid         Case-to-date amount paid
             Payee                Period covered          approved               Payor               #/EFT      Date paid           Fees       Expenses          Fees        Expenses
Winter Harbor LLC              10/28/19 - 11/3/19            42,825.87   SportCo Holdings, Inc.     EFT          11/6/2019           40,794.00    2,031.87
Winter Harbor LLC              11/4/19 - 11/10/19            32,132.12   SportCo Holdings, Inc.     EFT         11/13/2019           31,896.00      236.12
Winter Harbor LLC              11/11/19 - 11/17/19           34,961.45   SportCo Holdings, Inc.     EFT         11/20/2019           34,500.00      461.45
Winter Harbor LLC              11/18/19 - 11/24/19           34,345.91   SportCo Holdings, Inc.     EFT         11/21/2019           34,115.65      230.26
Winter Harbor LLC                                                  -     SportCo Holdings, Inc.     EFT                                    -           -
Winter Harbor LLC                                                  -     SportCo Holdings, Inc.     EFT                                    -           -
                                                            144,265.35                                                             141,305.65     2,959.70     1,399,357.15    84,844.87
McDermmot Will & Emery LLP     9/1/19 - 9/30/19            244,607.19 SportCo Holdings, Inc.        EFT          11/19/2019         227,876.50    16,730.69      942,547.44    95,050.98

Polsinelli                     9/1/19 - 9/30/19              81,972.90 SportCo Holdings, Inc.       EFT          11/14/2019          78,487.60     3,485.30      219,715.60    25,697.74
Dixon Hughes Goodman LLP                                           -     SportCo Holdings, Inc.     EFT                                    -            -               -            -

BMC Group                                                          -     SportCo Holdings, Inc.     EFT                                    -            -
BMC Group                                                          -     SportCo Holdings, Inc.     EFT                                    -            -
BMC Group                                                          -     SportCo Holdings, Inc.     EFT                                    -            -
                                                                   -                                                                       -            -        119,211.30    98,445.47
Morris James LLP               8/1/19 - 8/31/19              18,767.95 SportCo Holdings, Inc.       EFT           11/7/2019          18,135.20       632.75       96,720.80     1,677.10
Morris James LLP               9/1/19 - 9/30/19              16,875.91 SportCo Holdings, Inc.       EFT          11/19/2019          16,295.60       580.31       16,295.60       580.31
                                                             35,643.86                                                               34,430.80     1,213.06      113,016.40     2,257.41

Lowenstein Sandler LLP          8/1/19 - 8/31/19           193,952.96 SportCo Holdings, Inc.        EFT           11/7/2019         182,611.80    11,341.16      274,325.22    12,230.29
Lowenstein Sandler LLP                                            -   SportCo Holdings, Inc.        EFT                                    -            -        213,837.84     4,921.30
                                                           193,952.96                                                               182,611.80    11,341.16      488,163.06    17,151.59

Blank Rome LLP                                                     -     SportCo Holdings, Inc.     EFT                                    -            -        238,866.10     2,018.84

Emerald Capital Advisors       8/1/19 - 8/31/19              39,947.72 SportCo Holdings, Inc.       EFT          11/19/2019          39,780.00       167.72       39,780.00       167.72
Olshan Frome Wolosky                                               -     SportCo Holdings, Inc.     EFT                                    -            -        113,986.35       381.20
Winston & Strawn                                                   -     SportCo Holdings, Inc.     EFT                                    -            -        127,788.00     3,897.96
Richards Layton & Finger                                           -     SportCo Holdings, Inc.     EFT                                    -            -         52,677.63     1,947.58
                                                           740,389.98                                                              704,492.35     35,897.63    3,855,109.03   331,861.36

Professional                   Role                                                                            Notes
Winter Harbor LLC              Debtors' Chief Restructuring Officer and additional personnel
McDermott Will & Emery LLP     Debtors' counsel, lead
Polsinelli                     Debtors' counsel, local
Dixon Hughes Goodman LLP       Debtors' tax accountants
BMC Group                      Debtors' noticing, claims and balloting agent
Emerald Capital Advisors       Financial Advisor to the Official Committee of Unsecured Creditors
Lowenstein Sandler LLP         Counsel to the Official Committee of Unsecured Creditors
Morris James LLP               Co-Counsel to the Official Committee of Unsecured Creditors
Blank Rome LLP                 DIP Lender's counsel, lead and local
Olshan Frome Wolosky           DIP Lender's counsel, lead and local
Winston & Strawn LLP           First Lien Counsel
Richards Layton & Finger       First Lien Local Counsel
                       Case 19-11299-LSS       Doc 565        Filed 12/18/19       Page 8 of 22


Ellett Brothers, LLC                                                                                Case No. 19-11301
Debtor                                                                eporting Period: November 1 - November 22, 2019

                                                 MOR-2
                                  STATEMENT OF OPERATIONS (UNAUDITED)
                                               $ Amounts are Actual
                                   Line item                               Current period           Filing to date
Sales
  Gross Merchandise Sales                                                                 -               36,474,554
  Sales Return & Allowance                                                                -                 (109,068)
  Net Discounts                                                                           -                   35,313
    Net Sales                                                                            -                36,400,798
Cost of Goods Sold
 Cost of Product Sold                                                                     -               46,889,588
 Purchase Discounts                                                                       -                 (739,665)
 Freight In                                                                               -                   52,859
 Rebates                                                                                  -                      -
 Discounts Anticipation                                                                   -                  (30,814)
 Reserve changes/Other costs                                                              -               (1,479,013)
   Total Cost of Goods Sold                                                              -                44,692,956
     Net Gross Margin                                                                    -                (8,292,158)
Operating Expenses
 Total Variable Expense 1                                                              (9,297)             2,637,551
 Total Fixed Expense 2                                                               964,987              14,231,376
   Total Operating Expenses                                                          955,690              16,868,927
     Operating Income                                                               (955,690)            (25,161,085)
Non-Operating Expenses
 Other Income/Expense                                                                 (75,050)               353,596
 Interest Income                                                                          -                 (130,376)
 Interest Expense                                                                         -                3,694,028
 Income Tax Expense                                                                       -                      (79)
   Total Non-Operating Expenses                                                      (75,050)              3,917,168
       NET INCOME                                                                   (880,640)            (29,078,253)
1. Detail on MOR-2 Statement of Ops Cont
2. Detail on MOR-2 Statement of Ops Cont
                               Case 19-11299-LSS                     Doc 565       Filed 12/18/19            Page 9 of 22


Ellett Brothers, LLC                                                                                              Case No. 19-11301
Debtor                                                                             Reporting Period: November 1 - November 22, 2019

                                           MOR-2 CONTINUATION SHEET
                                      STATEMENT OF OPERATIONS (UNAUDITED)
                                                            $ Amounts are Actual
                                    Line item                                         Current period            Filing to date
                           1
Total Variable Expense
 Bad Debt Expense                                                                                  (9,064)                (139,650)
 Spiff                                                                                                -                        -
 Sales Bonus & Commissions                                                                            -                  1,808,914
 Royalty Expense                                                                                      -                        -
 Tools & Distribution Supplies                                                                        -                     56,693
 Shipping Charges                                                                                     -                   (171,802)
 Small Order Charges                                                                                  -                        -
 Truck Depreciation                                                                                   -                        -
 Freight Out                                                                                         (233)               1,083,397
    Total Variable Expenses                                                                       (9,297)                2,637,551
Total Fixed Expense 2
 Audit Fees                                                                                          -                         -
 Web Site Exp                                                                                        -                      44,680
 Associations & Subscriptions                                                                        -                      12,954
 Catalog Flyers & Advertising                                                                        -                         211
 Directors Expenses                                                                                  -                         -
 Stock Related Costs                                                                                 -                         -
 Consulting Fees                                                                                  37,941                 1,540,715
 Collection Expense                                                                                  -                      (1,890)
 Contributions                                                                                       -                      (1,990)
 Depreciation and Amortization                                                                   197,734                 1,713,995
 401K-Plan Company Match                                                                             -                      11,955
 401K Plan Expense                                                                                   -                         -
 Stock-based compensation                                                                            -                         -
 Insurance Associates                                                                            (30,460)                  240,026
 Insurance General                                                                                   -                     220,561
 Postage                                                                                             -                       4,474
 Professional Fees                                                                               749,871                 5,205,269
 Promotion & Entertainment                                                                           -                         338
 Licenses                                                                                            -                     138,833
 Maintenance - Equip & Vehicles                                                                      -                     514,994
 Maintenance Buildings                                                                             7,088                    53,148
 Management Bonus                                                                                    -                         -
 Personnel Search & Relocation                                                                       -                         -
 Rent Building & Equipment                                                                             67                   71,250
 Handling Fees 3PL                                                                                   -                         -
 Wages & Salaries                                                                                    -                   3,608,436
 Temporary Contract Labor                                                                            -                         407
 Security Expense                                                                                    -                      38,228
 Gifts                                                                                               -                         279
 Supplies Office & Copier                                                                          3,780                    36,816
 Sample Merchandise                                                                                  -                         -
 Taxes - Payroll                                                                                     -                     309,265
 Taxes - Property & Other                                                                           (876)                   59,819
 Telephone Expense                                                                                   441                   110,438
 Training - Associates                                                                               -                         -
 Internal Shows                                                                                      -                         -
 Trade Show & Meals                                                                                  -                        (928)
 Travel & Meals                                                                                      -                      34,869
 Utilities                                                                                          (598)                  264,225
 Other expenses/Corp allocation                                                                      -                         -
    Total Fixed Expenses                                                                         964,987                14,231,376

1. Detail of Total Variance Expenses from MOR-2 Statement of Operations
2. Detail of Total Fixed Expenses from MOR-2 Statement of Operations
                      Case 19-11299-LSS        Doc 565       Filed 12/18/19        Page 10 of 22


Evans Sports, Inc.                                                                                  Case No. 19-11302
Debtor                                                                eporting Period: November 1 - November 22, 2019

                                                 MOR-2
                                  STATEMENT OF OPERATIONS (UNAUDITED)
                                               $ Amounts are Actual
                                   Line item                               Current period           Filing to date
Sales
  Gross Merchandise Sales                                                                -                   315,886
  Sales Return & Allowance                                                               -                       -
  Net Discounts                                                                          -                      (294)
    Net Sales                                                                            -                   315,592
Cost of Goods Sold
 Cost of Product Sold                                                                    -                   259,070
 Purchase Discounts                                                                      -                       (73)
 Freight In                                                                              -                     5,476
 Rebates                                                                                 -                       -
 Discounts Anticipation                                                                  -                       -
 Reserve changes/Other costs                                                             -                       -
   Total Cost of Goods Sold                                                              -                   264,473
     Net Gross Margin                                                                    -                     51,119
Operating Expenses
 Total Variable Expense 1                                                                -                    16,925
 Total Fixed Expense 2                                                                   -                    74,434
   Total Operating Expenses                                                              -                    91,359
     Operating Income                                                                    -                   (40,240)
Non-Operating Expenses
 Other Income/Expense                                                                    -                    (70,799)
 Interest Income                                                                         -                        -
 Interest Expense                                                                        -                        -
 Income Tax Expense                                                                      -                        -
   Total Non-Operating Expenses                                                          -                   (70,799)
       NET INCOME                                                                        -                    30,559
1. Detail on MOR-2 Statement of Ops Cont
2. Detail on MOR-2 Statement of Ops Cont
                            Case 19-11299-LSS                       Doc 565        Filed 12/18/19           Page 11 of 22


Evans Sports, Inc.                                                                                                Case No. 19-11302
Debtor                                                                             Reporting Period: November 1 - November 22, 2019

                                           MOR-2 CONTINUATION SHEET
                                      STATEMENT OF OPERATIONS (UNAUDITED)
                                                            $ Amounts are Actual
                                    Line item                                         Current period            Filing to date
                            1
Total Variable Expense
 Bad Debt Expense                                                                                      -                       -
 Spiff                                                                                                 -                       -
 Sales Bonus & Commissions                                                                             -                     5,313
 Royalty Expense                                                                                       -                       454
 Tools & Distribution Supplies                                                                         -                     4,459
 Shipping Charges                                                                                      -                       -
 Small Order Charges                                                                                   -                       -
 Truck Depreciation                                                                                    -                       -
 Freight Out                                                                                           -                     6,699
    Total Variable Expenses                                                                            -                    16,925
                        2
Total Fixed Expense
 Audit Fees                                                                                            -                       -
 Web Site Exp                                                                                          -                       -
 Associations & Subscriptions                                                                          -                       -
 Catalog Flyers & Advertising                                                                          -                       -
 Directors Expenses                                                                                    -                       -
 Stock Related Costs                                                                                   -                       -
 Consulting Fees                                                                                       -                       -
 Collection Expense                                                                                    -                       -
 Contributions                                                                                         -                       -
 Depreciation and Amortization                                                                         -                       -
 401K-Plan Company Match                                                                               -                       504
 401K Plan Expense                                                                                     -                       -
 Stock-based compensation                                                                              -                       -
 Insurance Associates                                                                                  -                     7,047
 Insurance General                                                                                     -                      (988)
 Postage                                                                                               -                       -
 Professional Fees                                                                                     -                     1,264
 Promotion & Entertainment                                                                             -                       -
 Licenses                                                                                              -                       -
 Maintenance - Equip & Vehicles                                                                        -                     4,022
 Maintenance Buildings                                                                                 -                       -
 Management Bonus                                                                                      -                       -
 Personnel Search & Relocation                                                                         -                       -
 Rent Building & Equipment                                                                             -                    17,000
 Handling Fees 3PL                                                                                     -                       -
 Wages & Salaries                                                                                      -                    25,846
 Temporary Contract Labor                                                                              -                       -
 Security Expense                                                                                      -                       -
 Gifts                                                                                                 -                       -
 Supplies Office & Copier                                                                              -                     4,732
 Sample Merchandise                                                                                    -                       -
 Taxes - Payroll                                                                                       -                     2,112
 Taxes - Property & Other                                                                              -                     2,027
 Telephone Expense                                                                                     -                     1,582
 Training - Associates                                                                                 -                       -
 Internal Shows                                                                                        -                       -
 Trade Show & Meals                                                                                    -                     3,563
 Travel & Meals                                                                                        -                       384
 Utilities                                                                                             -                     5,338
 Other expenses/Corp allocation                                                                        -                       -
    Total Fixed Expenses                                                                               -                    74,434

1. Detail of Total Variance Expenses from MOR-2 Statement of Operations
2. Detail of Total Fixed Expenses from MOR-2 Statement of Operations
                      Case 19-11299-LSS        Doc 565       Filed 12/18/19        Page 12 of 22


Jerry's Sports Inc.                                                                                 Case No. 19-11303
Debtor                                                                eporting Period: November 1 - November 22, 2019

                                                 MOR-2
                                  STATEMENT OF OPERATIONS (UNAUDITED)
                                               $ Amounts are Actual
                                   Line item                               Current period           Filing to date
Sales
  Gross Merchandise Sales                                                                 -               10,649,374
  Sales Return & Allowance                                                                -                  (54,123)
  Net Discounts                                                                           -                    7,264
     Net Sales                                                                           -                10,602,515
Cost of Goods Sold
 Cost of Product Sold                                                                     -               13,089,004
 Purchase Discounts                                                                       -                   46,775
 Freight In                                                                               -                      -
 Rebates                                                                                  -                      -
 Discounts Anticipation                                                                   -                      -
 Reserve changes/Other costs                                                              -                      -
    Total Cost of Goods Sold                                                             -                13,135,778
      Net Gross Margin                                                                   -                (2,533,263)
Operating Expenses
 Total Variable Expense 1                                                             (14,395)               364,589
  Total Fixed Expense 2                                                              268,376               1,758,571
    Total Operating Expenses                                                         253,981               2,123,160
      Operating Income                                                              (253,981)             (4,656,423)
Non-Operating Expenses
 Other Income/Expense                                                                     -                    (1,500)
 Interest Income                                                                          -                   (29,083)
 Interest Expense                                                                         -                    18,112
 Income Tax Expense                                                                       -                      (389)
    Total Non-Operating Expenses                                                         -                   (12,860)
        NET INCOME                                                                  (253,981)             (4,643,563)
1. Detail on MOR-2 Statement of Ops Cont
2. Detail on MOR-2 Statement of Ops Cont
                            Case 19-11299-LSS                       Doc 565        Filed 12/18/19            Page 13 of 22


Jerry's Sports Inc.                                                                                               Case No. 19-11303
Debtor                                                                             Reporting Period: November 1 - November 22, 2019

                                           MOR-2 CONTINUATION SHEET
                                      STATEMENT OF OPERATIONS (UNAUDITED)
                                                            $ Amounts are Actual
                                    Line item                                         Current period            Filing to date
                            1
Total Variable Expense
 Bad Debt Expense                                                                                 (14,395)                 (13,566)
 Spiff                                                                                                -                        -
 Sales Bonus & Commissions                                                                            -                    434,176
 Royalty Expense                                                                                      -                        -
 Tools & Distribution Supplies                                                                        -                        -
 Shipping Charges                                                                                     -                    (55,311)
 Small Order Charges                                                                                  -                        -
 Truck Depreciation                                                                                   -                        -
 Freight Out                                                                                          -                       (709)
    Total Variable Expenses                                                                      (14,395)                  364,589
                        2
Total Fixed Expense
 Audit Fees                                                                                          -                         -
 Web Site Exp                                                                                        -                         -
 Associations & Subscriptions                                                                        -                         -
 Catalog Flyers & Advertising                                                                        -                         -
 Directors Expenses                                                                                  -                         -
 Stock Related Costs                                                                                 -                         -
 Consulting Fees                                                                                     -                         -
 Collection Expense                                                                                  -                         -
 Contributions                                                                                       -                         -
 Depreciation and Amortization                                                                   277,137                 1,322,948
 401K-Plan Company Match                                                                             -                       4,060
 401K Plan Expense                                                                                   -                         -
 Stock-based compensation                                                                            -                         -
 Insurance Associates                                                                                -                      33,697
 Insurance General                                                                                   -                     (23,445)
 Postage                                                                                             -                         150
 Professional Fees                                                                                 1,670                    67,362
 Promotion & Entertainment                                                                           -                         -
 Licenses                                                                                            -                         -
 Maintenance - Equip & Vehicles                                                                      -                         -
 Maintenance Buildings                                                                               -                         -
 Management Bonus                                                                                    -                         -
 Personnel Search & Relocation                                                                       -                         -
 Rent Building & Equipment                                                                           -                      73,962
 Handling Fees 3PL                                                                                   -                         -
 Wages & Salaries                                                                                    -                     226,577
 Temporary Contract Labor                                                                            -                         -
 Security Expense                                                                                    -                         578
 Gifts                                                                                               -                         -
 Supplies Office & Copier                                                                            -                         443
 Sample Merchandise                                                                                  -                         -
 Taxes - Payroll                                                                                     -                      52,382
 Taxes - Property & Other                                                                           (148)                      173
 Telephone Expense                                                                                   -                         712
 Training - Associates                                                                               -                         -
 Internal Shows                                                                                      -                         -
 Trade Show & Meals                                                                                  -                         -
 Travel & Meals                                                                                      -                         238
 Utilities                                                                                       (10,284)                   (1,266)
 Other expenses/Corp allocation                                                                      -                         -
    Total Fixed Expenses                                                                         268,376                 1,758,571

1. Detail of Total Variance Expenses from MOR-2 Statement of Operations
2. Detail of Total Fixed Expenses from MOR-2 Statement of Operations
                                       Case 19-11299-LSS                                        Doc 565                       Filed 12/18/19                       Page 14 of 22


In re SportCo Holdings, Inc.                                                                                                                     Case No. 19-11299 (LSS)
Debtor                                                                                                                  Reporting Period: November 1 - November 22, 2019

                                                                         MOR-3
                                                               BALANCE SHEET (UNAUDITED)
                                                                           $ Amounts are Actual
                                    Line item                                                       Current period                           As of petition date
ASSETS
 Current Assets
   Cash and Cash Equivalents                                                                                             3,998,810                            1,821,308
   Trade Accounts Receivable                                                                                             4,778,418                           23,194,100
   Allowance for Bad Debt                                                                                                 (676,690)                          (1,335,330)
   Other Receivables                                                                                                     1,039,911                            1,669,570
   Inventories                                                                                                            (678,483)                          58,176,511
   Inventory Reserve                                                                                                           -                             (1,479,013)
   Current Deferred Tax                                                                                                        -                                    -
   Prepaid Expenses                                                                                                        293,871                            1,437,167
      Total Current Assets                                                                                               8,755,837                           83,484,313
  Fixed Assets
    Land                                                                                                                 2,009,336                             2,448,252
    Building and Improvements                                                                                            3,538,845                             9,561,728
    Vehicles                                                                                                                   -                                   6,500
    Furniture, Fixtures and Equipment                                                                                    7,115,225                            12,117,783
    Accumulated Depreciation                                                                                            (8,211,661)                          (10,198,806)
      Total Fixed Assets                                                                                                 4,451,744                           13,935,457
  Other Assets
   Security Deposits                                                                                                        -                                     4,000
   Investment in Sub                                                                                                 90,652,104                              90,652,104
   Non Current Deferred Tax                                                                                           6,761,509                               6,761,509
   Intangibles                                                                                                      101,331,887                             101,336,032
   Amortization of Intangibles                                                                                      (62,372,463)                            (59,489,415)
      Total Other Assets                                                                                            136,373,037                             139,264,230
        TOTAL ASSETS                                                                                                149,580,618                             236,684,001

LIABILITIES AND SHAREHOLDER EQUITY
 Liabilities Not Subject to Compromise
   Cash EB/JSC - BOA Operating Accounts                                                                                          0                                 336,389
   Cash EB - CC/ACH/Wire Pmts                                                                                                  -                                   461,390
   A/P Trade                                                                                                               154,349                                 449,427
   Accrued Expenses                                                                                                     (6,042,046)                                433,590
      Total Liabilities Not Subject to Compromise                                                                       (5,887,696)                           1,680,796

  Current Liabilities Subject to Compromise
   A/P Trade 1                                                                                                          40,690,302                           40,256,263
   A/P American Express                                                                                                    110,937                              110,937
   A/P Sierra Consignment                                                                                                      -                                    -
   A/P Legacy Consignment                                                                                                      -                                    -
   A/P Misc Consignments                                                                                                       -                                    -
   A/P Other                                                                                                                   -                                    -
   Purchases Clearing 1                                                                                                        -                                306,474
   Accrual for Inventory in Transit 1                                                                                          -                                127,565
   Accrued Expenses                                                                                                      1,142,323                            1,142,323
   Current Portion of IRB                                                                                                      -                                    -
   Lease Obligations for Vacated Facilities                                                                                 13,757                               13,757
   Current Portion of Notes Payable                                                                                            -                                    -
   Current Portion Purchase Payout 2                                                                                        33,951                              535,152
   Current Deferred IncomeTax                                                                                                  -                                    -
   Revolving Line of Credit                                                                                                    -                             23,071,263
   Other                                                                                                                         0                                    0
      Total Current Liabilities Subject to Compromise                                                                   41,991,270                           65,563,734
  Long Term Liabilities Subject to Compromise
   Industrial Revenue Bond                                                                                                  -                                       -
   Due To/(From) JSC                                                                                                        -                                       -
   Lease Obligations for Vacated Facilities                                                                              28,765                                  28,765
   Long Term Notes Payable                                                                                          218,447,018                             240,216,005
   Noncurrent Purchase Payout 2                                                                                         322,458                                 323,927
   Long Term Purchase Payout                                                                                                -                                       -
   Noncurrent Deferred IncomeTax                                                                                      7,170,405                               7,170,405
      Total Long Term Liabilities Subject to Compromise                                                             225,968,645                             247,739,101
  Shareholder Equity
   Capital Stock                                                                                                    159,100,144                              159,100,144
   Funds Transferred to Trustee                                                                                        (500,000)                                     -
   Intercompany                                                                                                               0                                        0
   Treasury Stock                                                                                                     1,426,603                                1,426,603
   Prior Year Retained Earnings                                                                                    (206,311,874)                            (206,311,874)
   Current Year Earnings                                                                                            (66,206,473)                             (32,514,503)
      Total Shareholder Equity                                                                                     (112,491,600)                            (78,299,630)
        TOTAL LIABILITIES AND SHAREHOLDER EQUITY                                                                    149,580,619                             236,684,001
1. Trade A/P, Purchases Clearing & Inventory Transit current period equals the sum of these account at petition date.
2. The decrease in these accounts post-petition are entries taken against the reserve, and are non-cash transactions.
                                       Case 19-11299-LSS                                        Doc 565                       Filed 12/18/19                        Page 15 of 22


Ellett Brothers, LLC                                                                                                                                    Case No. 19-11301
Debtor                                                                                                                  Reporting Period: November 1 - November 22, 2019

                                                                         MOR-3
                                                               BALANCE SHEET (UNAUDITED)
                                                                           $ Amounts are Actual
                                    Line item                                                       Current period                            As of petition date
ASSETS
 Current Assets
   Cash and Cash Equivalents                                                                                             1,697,686                             1,656,873
   Trade Accounts Receivable                                                                                             3,500,224                            17,791,234
   Allowance for Bad Debt                                                                                                 (765,274)                           (1,096,993)
   Other Receivables                                                                                                       864,561                             1,302,107
   Inventories                                                                                                            (840,955)                           57,924,120
   Inventory Reserve                                                                                                           -                              (1,479,013)
   Current Deferred Tax                                                                                                        -                                     -
   Prepaid Expenses                                                                                                        299,416                             1,090,228
      Total Current Assets                                                                                               4,755,658                            77,188,556
  Fixed Assets
    Land                                                                                                                 2,009,336                              2,448,252
    Building and Improvements                                                                                            3,538,845                              9,561,728
    Vehicles                                                                                                                   -                                    5,800
    Furniture, Fixtures and Equipment                                                                                    7,205,225                             12,145,287
    Accumulated Depreciation                                                                                            (8,211,661)                           (10,135,610)
      Total Fixed Assets                                                                                                 4,541,744                            14,025,457
  Other Assets
   Security Deposits                                                                                                        -                                       3,000
   Investment in Sub                                                                                                 90,652,104                                90,652,104
   Non Current Deferred Tax                                                                                           6,761,509                                 6,761,509
   Intangibles                                                                                                       72,484,731                                72,488,877
   Amortization of Intangibles                                                                                      (43,775,395)                              (42,233,407)
      Total Other Assets                                                                                            126,122,949                              127,672,083
        TOTAL ASSETS                                                                                                135,420,351                              218,886,097

LIABILITIES AND SHAREHOLDER EQUITY
 Liabilities Not Subject to Compromise
   Cash EB/JSC - BOA Operating Accounts                                                                                        -                                    321,775
   Cash EB - CC/ACH/Wire Pmts                                                                                                  -                                    461,390
   A/P Trade                                                                                                               143,124                                  432,693
   Accrued Expenses                                                                                                     (6,051,403)                                 369,345
      Total Liabilities Not Subject to Compromise                                                                       (5,908,279)                            1,585,203

  Current Liabilities Subject to Compromise
   A/P Trade 1                                                                                                       30,086,200                                29,652,161
   A/P American Express                                                                                                 110,937                                   110,937
   A/P Sierra Consignment                                                                                                   -                                         -
   A/P Legacy Consignment                                                                                                   -                                         -
   A/P Misc Consignments                                                                                                    -                                         -
   A/P Other                                                                                                                -                                         -
   Purchases Clearing 1                                                                                                     -                                     306,474
   Accrual for Inventory in Transit 1                                                                                       -                                     127,565
   Accrued Expenses                                                                                                   4,759,118                                 4,759,118
   Current Portion of IRB                                                                                                   -                                         -
   Lease Obligations for Vacated Facilities                                                                              13,757                                    13,757
   Current Portion of Notes Payable                                                                                         -                                         -
   Current Portion Purchase Payout 2                                                                                     33,951                                   535,152
   Current Deferred IncomeTax                                                                                               -                                         -
   Revolving Line of Credit                                                                                        (361,281,090)                             (348,406,681)
   Other                                                                                                                      (0)                                       0
      Total Current Liabilities Subject to Compromise                                                              (326,277,127)                             (312,901,517)
  Long Term Liabilities Subject to Compromise
   Industrial Revenue Bond                                                                                                  -                                        -
   Due To/(From) JSC                                                                                                348,481,747                              359,823,166
   Lease Obligations for Vacated Facilities                                                                              28,765                                   28,765
   Long Term Notes Payable                                                                                          218,447,018                              240,216,005
   Noncurrent Purchase Payout 2                                                                                         322,458                                  323,927
   Long Term Purchase Payout                                                                                                -                                        -
   Noncurrent Deferred IncomeTax                                                                                      7,170,405                                7,170,405
      Total Long Term Liabilities Subject to Compromise                                                             574,450,392                              607,562,267
  Shareholder Equity
   Capital Stock                                                                                                     68,448,040                                68,448,040
   Funds Transferred to Trustee                                                                                        (500,000)                                      -
   Intercompany                                                                                                        (134,826)                                 (229,015)
   Treasury Stock                                                                                                     1,426,603                                 1,426,603
   Prior Year Retained Earnings                                                                                    (115,814,659)                             (115,814,659)
   Current Year Earnings                                                                                            (60,269,791)                              (31,190,825)
      Total Shareholder Equity                                                                                     (106,844,633)                             (77,359,856)
        TOTAL LIABILITIES AND SHAREHOLDER EQUITY                                                                    135,420,352                              218,886,097
1. Trade A/P, Purchases Clearing & Inventory Transit current period equals the sum of these account at petition date.
2. The decrease in these accounts post-petition are entries taken against the reserve, and are non-cash transactions.
                                       Case 19-11299-LSS                                        Doc 565                       Filed 12/18/19                        Page 16 of 22


Evans Sports, Inc.                                                                                                                                      Case No. 19-11302
Debtor                                                                                                                  Reporting Period: November 1 - November 22, 2019

                                                                         MOR-3
                                                               BALANCE SHEET (UNAUDITED)
                                                                           $ Amounts are Actual
                                    Line item                                                       Current period                            As of petition date
ASSETS
 Current Assets
   Cash and Cash Equivalents                                                                                                   -                                        298
   Trade Accounts Receivable                                                                                                58,793                                   63,403
   Allowance for Bad Debt                                                                                                   22,562                                   22,118
   Other Receivables                                                                                                        (5,527)                                  (3,532)
   Inventories                                                                                                             192,944                                  282,863
   Inventory Reserve                                                                                                           -                                        -
   Current Deferred Tax                                                                                                        -                                        -
   Prepaid Expenses                                                                                                            -                                      2,396
      Total Current Assets                                                                                                 268,772                                  367,546
  Fixed Assets
    Land                                                                                                                                                                 -
    Building and Improvements                                                                                                  -                                         -
    Vehicles                                                                                                                   -                                         700
    Furniture, Fixtures and Equipment                                                                                          -                                      62,496
    Accumulated Depreciation                                                                                                   -                                     (63,196)
      Total Fixed Assets                                                                                                       -                                        -
  Other Assets
   Security Deposits                                                                                                           -                                       1,000
   Investment in Sub                                                                                                           -                                         -
   Non Current Deferred Tax                                                                                                    -                                         -
   Intangibles                                                                                                                 -                                         -
   Amortization of Intangibles                                                                                                 -                                         -
      Total Other Assets                                                                                                       -                                      1,000
        TOTAL ASSETS                                                                                                       268,772                                  368,546

LIABILITIES AND SHAREHOLDER EQUITY
 Liabilities Not Subject to Compromise
   Cash EB/JSC - BOA Operating Accounts                                                                                        -                                       3,127
   Cash EB - CC/ACH/Wire Pmts                                                                                                  -                                         -
   A/P Trade                                                                                                                (3,058)                                    7,323
   Accrued Expenses                                                                                                        (19,660)                                    2,972
      Total Liabilities Not Subject to Compromise                                                                          (22,718)                                  13,422

  Current Liabilities Subject to Compromise
   A/P Trade 1                                                                                                              11,160                                   11,160
   A/P American Express                                                                                                        -                                        -
   A/P Sierra Consignment                                                                                                      -                                        -
   A/P Legacy Consignment                                                                                                      -                                        -
   A/P Misc Consignments                                                                                                       -                                        -
   A/P Other                                                                                                                   -                                        -
   Purchases Clearing 1                                                                                                        -                                        -
   Accrual for Inventory in Transit 1                                                                                          -                                        -
   Accrued Expenses                                                                                                         27,805                                   27,805
   Current Portion of IRB                                                                                                      -                                        -
   Lease Obligations for Vacated Facilities                                                                                    -                                        -
   Current Portion of Notes Payable                                                                                            -                                        -
   Current Portion Purchase Payout 2                                                                                           -                                        -
   Current Deferred IncomeTax                                                                                                  -                                        -
   Revolving Line of Credit                                                                                                    -                                        -
   Other                                                                                                                         0                                        0
      Total Current Liabilities Subject to Compromise                                                                       38,966                                   38,965
  Long Term Liabilities Subject to Compromise
   Industrial Revenue Bond                                                                                                     -                                         -
   Due To/(From) JSC                                                                                                           -                                         -
   Lease Obligations for Vacated Facilities                                                                                    -                                         -
   Long Term Notes Payable                                                                                                     -                                         -
   Noncurrent Purchase Payout 2                                                                                                -                                         -
   Long Term Purchase Payout                                                                                                   -                                         -
   Noncurrent Deferred IncomeTax                                                                                               -                                         -
      Total Long Term Liabilities Subject to Compromise                                                                        -                                        -
  Shareholder Equity
   Capital Stock                                                                                                               -                                         -
   Funds Transferred to Trustee                                                                                                -                                         -
   Intercompany                                                                                                            140,204                                   234,398
   Treasury Stock                                                                                                              -                                         -
   Prior Year Retained Earnings                                                                                            281,345                                   281,345
   Current Year Earnings                                                                                                  (169,025)                                 (199,585)
      Total Shareholder Equity                                                                                             252,524                                  316,159
        TOTAL LIABILITIES AND SHAREHOLDER EQUITY                                                                           268,772                                  368,546
1. Trade A/P, Purchases Clearing & Inventory Transit current period equals the sum of these account at petition date.
2. The decrease in these accounts post-petition are entries taken against the reserve, and are non-cash transactions.
                                       Case 19-11299-LSS                                        Doc 565                       Filed 12/18/19                        Page 17 of 22


Jerry's Sports Inc.                                                                                                                                     Case No. 19-11303
Debtor                                                                                                                  Reporting Period: November 1 - November 22, 2019

                                                                         MOR-3
                                                               BALANCE SHEET (UNAUDITED)
                                                                           $ Amounts are Actual
                                    Line item                                                       Current period                            As of petition date
ASSETS
 Current Assets
   Cash and Cash Equivalents                                                                                             2,301,124                                164,137
   Trade Accounts Receivable                                                                                             1,219,400                              5,339,463
   Allowance for Bad Debt                                                                                                   66,022                               (260,455)
   Other Receivables                                                                                                       180,877                                370,995
   Inventories                                                                                                             (30,472)                               (30,472)
   Inventory Reserve                                                                                                           -                                      -
   Current Deferred Tax                                                                                                        -                                      -
   Prepaid Expenses                                                                                                         (5,545)                               344,543
      Total Current Assets                                                                                               3,731,407                              5,928,211
  Fixed Assets
    Land                                                                                                                       -                                        -
    Building and Improvements                                                                                                  -                                        -
    Vehicles                                                                                                                   -                                        -
    Furniture, Fixtures and Equipment                                                                                      (90,000)                                 (90,000)
    Accumulated Depreciation                                                                                                     (0)                                      (0)
      Total Fixed Assets                                                                                                   (90,000)                                 (90,000)
  Other Assets
   Security Deposits                                                                                                        -                                         -
   Investment in Sub                                                                                                        -                                         -
   Non Current Deferred Tax                                                                                                 -                                         -
   Intangibles                                                                                                       28,847,155                                28,847,155
   Amortization of Intangibles                                                                                      (18,597,068)                              (17,256,008)
      Total Other Assets                                                                                                10,250,088                             11,591,147
        TOTAL ASSETS                                                                                                    13,891,495                            17,429,358

LIABILITIES AND SHAREHOLDER EQUITY
 Liabilities Not Subject to Compromise
   Cash EB/JSC - BOA Operating Accounts                                                                                          0                                   11,487
   Cash EB - CC/ACH/Wire Pmts                                                                                                  -                                        -
   A/P Trade                                                                                                                14,283                                    9,411
   Accrued Expenses                                                                                                         29,018                                   61,273
      Total Liabilities Not Subject to Compromise                                                                           43,301                                   82,171

  Current Liabilities Subject to Compromise
   A/P Trade 1                                                                                                       10,592,942                               10,592,942
   A/P American Express                                                                                                     -                                        -
   A/P Sierra Consignment                                                                                                   -                                        -
   A/P Legacy Consignment                                                                                                   -                                        -
   A/P Misc Consignments                                                                                                    -                                        -
   A/P Other                                                                                                                -                                        -
   Purchases Clearing 1                                                                                                     -                                        -
   Accrual for Inventory in Transit 1                                                                                       -                                        -
   Accrued Expenses                                                                                                  (3,644,601)                              (3,644,601)
   Current Portion of IRB                                                                                                   -                                        -
   Lease Obligations for Vacated Facilities                                                                                 -                                        -
   Current Portion of Notes Payable                                                                                         -                                        -
   Current Portion Purchase Payout 2                                                                                        -                                        -
   Current Deferred IncomeTax                                                                                               -                                        -
   Revolving Line of Credit                                                                                         361,281,090                              371,477,944
   Other                                                                                                                    -                                        -
      Total Current Liabilities Subject to Compromise                                                               368,229,431                              378,426,285
  Long Term Liabilities Subject to Compromise
   Industrial Revenue Bond                                                                                                  -                                         -
   Due To/(From) JSC                                                                                               (348,481,747)                             (359,823,166)
   Lease Obligations for Vacated Facilities                                                                                 -                                         -
   Long Term Notes Payable                                                                                                  -                                         -
   Noncurrent Purchase Payout 2                                                                                             -                                         -
   Long Term Purchase Payout                                                                                                -                                         -
   Noncurrent Deferred IncomeTax                                                                                            -                                         -
      Total Long Term Liabilities Subject to Compromise                                                            (348,481,747)                            (359,823,166)
  Shareholder Equity
   Capital Stock                                                                                                     90,652,104                                90,652,104
   Funds Transferred to Trustee                                                                                             -                                         -
   Intercompany                                                                                                          (5,378)                                   (5,383)
   Treasury Stock                                                                                                           -                                         -
   Prior Year Retained Earnings                                                                                     (90,778,561)                              (90,778,561)
   Current Year Earnings                                                                                             (5,767,657)                               (1,124,093)
      Total Shareholder Equity                                                                                          (5,899,491)                            (1,255,933)
        TOTAL LIABILITIES AND SHAREHOLDER EQUITY                                                                        13,891,495                            17,429,358
1. Trade A/P, Purchases Clearing & Inventory Transit current period equals the sum of these account at petition date.
2. The decrease in these accounts post-petition are entries taken against the reserve, and are non-cash transactions.
                                Case 19-11299-LSS                                 Doc 565                 Filed 12/18/19              Page 18 of 22


In re SportCo Holdings, Inc.                                                                                                                                              Case No. 19-11299 (LSS)
Debtor                                                                                                                                           Reporting Period: November 1 - November 22, 2019

                                                                                               MOR-4
                                                                                                                           1
                                                                           STATUS OF POST-PETITION TAXES
                                                                                         $ Amounts are Actual

                        Line item                                Beginning          Amount withheld,                                                        Check #, EFT, or
                                                                  liability       accrued, and expensed      Amount paid             Date paid                   Other           Ending liability
Federal
 Withholding                                                              -                           -                -       N/A                        N/A                                 -
 FICA-Employee                                                            -                           -                -       N/A                        N/A                                 -
 FICA-Employer                                                            -                           -                -       N/A                        N/A                                 -
 Unemployment                                                             -                           -                -       N/A                        N/A                                 -
 Income                                                                   -                           -                -       N/A                        N/A                                 -
 Other                                                                    -                           -                -       N/A                        N/A                                 -
    Subtotal, federal                                                     -                           -                -                                                                      -
State and Local
  Withholding                                                             -                           -                -       N/A                        N/A                                 -
  Sales                                                                 1,851                         -                -       N/A                        N/A                               1,851
  Excise                                                                     0                        -                -       N/A                        N/A                                    0
  Unemployment                                                            -                           -                -       N/A                        N/A                                 -
  Real Property                                                        34,358                         -                -       N/A                        N/A                              34,358
  Personal Property                                                       -                           -                -       N/A                        N/A                                 -
  All other taxes                                                           (0)                       -                -       N/A                        N/A                                   (0)
    Subtotal, state and local                                          36,209                         -                -                                                                   36,209
Taxes included in accounts payable                                        -                           -                -       N/A                        N/A                                 -
     TOTAL TAXES                                                       36,209                         -                -                                                                   36,209

 1. All debtors being jointly administered under lead case SportCo Holdings, Inc. et al, # 19-11299
                       Case 19-11299-LSS                 Doc 565          Filed 12/18/19           Page 19 of 22


In re SportCo Holdings, Inc.                                                                            Case No. 19-11299 (LSS)
Debtor                                                                         Reporting Period: November 1 - November 22, 2019




                                           MOR-4
                     ATTESTATION REGARDING STATUS OF POST-PETITION TAXES

The above-captioned Debtor hereby submits this attestation regarding the status of post-petition taxes in lieu of providing tax
returns and detailed records of paid or unpaid taxes by type and entity.
I hereby certify, to the best of my knowledge, that: (1) all federal, state and local post-petition taxes and estimates due and owing
for the period indicated above for the Debtor have been paid or that any remaining balance dues are de minimis ; and (2) to the
extent that tax returns have not been submitted, an extension has been either obtained or requested from the appropriate state or
federal agency, or the Debtor is in the process of obtaining or requesting such extension from the appropriate state or federal
agency.




                                                                                 December 16, 2019
Signature of Authorized Individual                                               Date




Dalton Edgecomb                                                                  Chief Restructuring Officer
Printed Name of Authorized Individual                                            Title of Authorized Individual
                               Case 19-11299-LSS                         Doc 565                Filed 12/18/19                 Page 20 of 22


In re SportCo Holdings, Inc.                                                                                                                          Case No. 19-11299 (LSS)
Debtor                                                                                                                       Reporting Period: November 1 - November 22, 2019

                                                                                        MOR-4
                                                         STATUS OF UNPAID POST-PETITION DEBTS 1, 2
                                                                              $ Amounts are Actual
                                                                                                            Days Outstanding
                    Line item
                                                          Current            1-30               31-60            61-90             91-120           Over 120            Totals
Rent/Leases-Building                                                -               -                   -           57,950                -               2,901            60,851
Rent/Leases-Equipment                                               -               -                   -              -                  -                 -                  -
Supplies                                                            -               -                   -              -                  -                 -                  -
Freight                                                             -               -                   -              -                  -              55,210            55,210
Services                                                            -               -                   -            7,863              3,933            15,267            27,063
Professional Fees                                                   -               -                   -              -                  -                 -                  -
Amounts Due to Insiders                                             -               -                   -              -                  -                 -                  -
EE Expense                                                          -               -                   -              -                  -                 -                  -
Other                                                               -               -                   -              -                  -                 -                  -
Other                                                               -               -                   -              -                  -                 -                  -
Totals                                                              -               -                   -           65,814             3,933             73,378           143,124


1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as current for
the purposes of this schedule.
2. All debtors being jointly administered under lead case SportCo Holdings, Inc. et al, # 19-11299
In re SportCo Holdings, Inc.      Case 19-11299-LSS                   Doc 565           Filed 12/18/19         Page 21 of 22          Case No. 19-11299 (LSS)
Debtor                                                                                                       Reporting Period: November 1 - November 22, 2019

                                                            MOR-5
                                        ACCOUNTS RECEIVABLE RECONCILIATION AND AGING 1
                                                                        $ Amounts are Actual
                                                                                                  Days Outstanding
                  Line item
                                                       Current               1-30               31-60          61-90              Over 90          Totals
Trade Accounts Receivable                                        -                  -               8,188        497,097           4,206,729       4,712,015
Less: Allowance for doubtful accounts                            -                  -                 -         (135,338)           (541,352)       (676,690)
Totals                                                         -                     -               8,188          361,759       3,665,377        4,035,325
                                                              0.0%                  0.0%              0.2%             9.0%           90.8%           100.0%

 Reconciliation of accounts receivable, trade
  Accounts receivable, net at the beginning of the reporting period                                                                                4,192,416
  Add: Amounts billed during the period                                                                                                                    0
  Subtract: Amounts collected during the period                                                                                                      (90,688)
  Subtract: Change in allowance for doubtful accounts                                                                                                      0
  Adjustment: Deferred revenue applied to accounts receivable                                                                                              0
  Other adjustments                                                                                                                                        0
    Accounts receivable at the end of the reporting period - Per Balance Sheet                                                                     4,101,728
1. All debtors being jointly administered under lead case SportCo Holdings, Inc. et al, # 19-11299
                    Case 19-11299-LSS               Doc 565         Filed 12/18/19         Page 22 of 22


In re SportCo Holdings, Inc.                                                                         Case No. 19-11299 (LSS)
Debtor                                                                      Reporting Period: November 1 - November 22, 2019

                                                    MOR-5a
                                             DEBTOR QUESTIONNAIRE
    #                                              Line item                                                  Yes        No
1       Have any assets been sold or transferred outside the normal course of business this reporting                    
        period? If yes, provide an explanation below.
2       Have any funds been disbursed from any account other than a debtor in possession account this          
        reporting period? If yes, provide an explanation below.
3       Have all post-petition tax returns been timely filed? If no, provide an explanation below.             
4       Are workers' compensation, general liability and other necessary insurance coverages in effect?        
        If no, provide an explanation below.
5       Has any bank account been opened during the reporting period? If yes, provide documentation                      
        identifying the opened account(s). If an investment account has been opened, provide the
        required documentation pursuant to the Delaware Local Rule 4001-3.
Explanations
1      None required
2       The debtor in possession account was paid off; as a result, we began disbursing out of our operating accounts.
3       None required
4       None required
5       None required
